REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance
Regarding claim 1, the recitation of  “A method for switching display mode of a mobile terminal, comprising: detecting a gesture operation at a left edge or a right edge of a screen of the mobile terminal; upon detection of a specified gesture operation for switching display mode, acquiring, according to the specified gesture operation, a mode switching instruction that corresponds to the specified gesture operation; and switching a display mode of the mobile terminal according to the mode switching instruction, wherein the switching the display mode of the mobile terminal according to the mode switching instruction comprises: switching current display mode to a one-hand mode when the mode switching instruction is a one-hand mode switching instruction and the current display mode is not the one-hand mode, wherein the one-hand mode refers to a mode in which current display interface is scaled down, and the scaled-down display interface is displayed on lower left side or lower right side of the screen of the mobile terminal- wherein the left edge is a first designated area having a width of less than half of a width of the screen, and a height not greater than a height of the screen, and is in a middle, an upper end, or a lower end of left side of the screen including a left boundary of the screen; the right edge is a second designated area having a width of less than half of the width of the screen, and a height not greater than the height of the screen, and is in a middle, an upper end, or a lower end of right side of the screen including a right boundary of the screen; during a gesture operation of sliding from the first designated area to the second designated area of the mobile terminal and completing the switching to the one-hand mode, a display area of the display interface is scaled down proportionally, and the scaled-down display area is located at the lower left corner of the screen; and 9during a gesture operation of sliding from the second designated area to the first designated area of the mobile terminal and completing the switching to the one-hand mode, the display area of the display interface is scaled down proportionally, and the scaled-down display area is located at the lower right corner of the screen of the mobile terminal “, among other elements of the claims, cannot be found alone or in combination within the cited prior art. 
Regarding claim 16, the recitation of  “A mobile terminal, comprising: a processor; and a memory for storing executable instructions of the processor, wherein the processor is configured to: detect gesture operations at a left edge or a right edge of a terminal screen of the mobile terminal; 8when a specified gesture operation for switching display mode is detected, acquire, according to the specified gesture operation, a mode switching instruction that corresponds to the specified gesture operation; and switch display mode according to the mode switching instruction, wherein the switching the display mode of the mobile terminal according to the mode switching instruction comprises: switching current display mode to a one-hand mode when the mode switching instruction is a one-hand mode switching instruction and the current display mode is not the one-hand mode, wherein the one-hand mode refers to a mode in which current display interface is scaled down, and the scaled-down display interface is displayed on lower left side or lower right side of the screen of the mobile terminal- wherein the left edge is a first designated area having a width of less than half of a width of the screen, and a height not greater than a height of the screen, and is in a middle, an upper end, or a lower end of left side of the screen including a left boundary of the screen; the right edge is a second designated area having a width of less than half of the width of the screen, and a height not greater than the height of the screen, and is in a middle, an upper end, or a lower end of right side of the screen including a right boundary of the screen; during a gesture operation of sliding from the first designated area to the second designated area of the mobile terminal and completing the switching to the one-hand mode, a display area of the display interface is scaled down proportionally, and the scaled-down display area is located at the lower left corner of the screen; and 9during a gesture operation of sliding from the second designated area to the first designated area of the mobile terminal and completing the switching to the one-hand mode, the display area of the display interface is scaled down proportionally, and the scaled-down display area is located at the lower right corner of the screen of the mobile terminal “, among other elements of the claims, cannot be found alone or in combination within the cited prior art. 
Regarding claim 20, the recitation of  “A non-transitory computer-readable storage medium having stored thereon instructions that, when being executed by a processor, cause the processor to: detect gesture operations at a left edge or a right edge of a terminal screen of a mobile terminal; when a specified gesture operation for switching display mode is detected, acquire, according to the specified gesture operation, a mode switching instruction that corresponds to the specified gesture operation; determine that the specified gesture operation for switching the display mode is detected when a first sliding operation of sliding from the left edge to the right edge by more than a first preset distance and a second sliding operation of sliding downwards from an end position of the first sliding operation by more than a second preset distance are detected; determine that the specified gesture operation for switching the display mode is detected when a third sliding operation of sliding from the right edge to the left edge by more than a third preset distance and a fourth sliding operation of sliding downwards from an end position of the third sliding operation by more than a fourth preset distance are detected; and switch display mode according to the mode switching instruction, 11wherein the switching the display mode of the mobile terminal according to the mode switching instruction comprises: switching current display mode to a one-hand mode when the mode switching instruction is a one-hand mode switching instruction and the current display mode is not the one-hand mode, wherein the one-hand mode refers to a mode in which current display interface is scaled down, and the scaled-down display interface is displayed on lower left side or lower right side of the screen of the mobile terminal. wherein the left edge is a first designated area having a width of less than half of a width of the screen, and a height not greater than a height of the screen, and is in a middle, an upper end, or a lower end of left side of the screen including a left boundary of the screen; the right edge is a second designated area having a width of less than half of the width of the screen, and a height not greater than the height of the screen, and is in a middle, an upper end, or a lower end of right side of the screen including a right boundary of the screen; during a gesture operation of sliding from the first designated area to the second designated area of the mobile terminal and completing the switching to the one-hand mode, a display area of the display interface is scaled down proportionally, and the scaled-down display area is located at the lower left corner of the screen; and 9during a gesture operation of sliding from the second designated area to the first designated area of the mobile terminal and completing the switching to the one-hand mode, the display area of the display interface is scaled down proportionally, and the scaled-down display area is located at the lower right corner of the screen of the mobile terminal “, among other elements of the claims, cannot be found alone or in combination within the cited prior art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BUKOWSKI whose telephone number is (571)270-7913.  The examiner can normally be reached on Tuesday - Friday // 0530-1530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571.272.7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/kenneth bukowski/Primary Examiner, Art Unit 2621